         Case 3:19-cv-00212-JAM Document 37 Filed 07/02/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


JOHN DOE,
  Plaintiff,                                              CIVIL ACTION NO.
                                                          3:19-CV-00212-WWE


FAIRFIELD UNIVERSITY, F_,T AL,
   Defendants.                                            JULY 2, 2019




                          DEFENDANTS' MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 12(b)(6) and D. Conn. L. Civ. R. 7, the Defendants Fairfield

University, Karen Donoghue, and Christine Brown hereby respectfully move for dismissal of all

of Plaintiff's claims in the Amended Complaint, except the "erroneous outcome" Title IX claim

that comprises part of Count I. For the reasons set forth in the accompanying Memorandum of

Law, Defendants' Motion should be granted.


                                                    THE DEFENDANTS,
                                                    FAIRFIELD UNIVERSITY,
                                                    KAREN DONOGHUE, AND
                                                    CHRISTINE BROWN



                                                   By:            /s/Jczme.s M. Sconzo
                                                   James M. Sconzo, Esq. (ct04571)
                                                   Jonathan C. Sterling, Esq. (ct24576)
                                                   CARLTON FIELDS, P.C.
                                                   One State Street
                                                   Suite 1800
                                                   Hartford, CT 06103
                                                   Telephone: 860-392-5000
                                                   Facsimile: 860-392-505 8
                                                   Email: jsconzo@caritonfields.com
                                                            j sterling@carltonfields.com
                                                   Their Attorneys
          Case 3:19-cv-00212-JAM Document 37 Filed 07/02/19 Page 2 of 2




                                        CERTIFICATION

        This is to certify that on this 2nd day of July, 2019, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the
court's electronic filing system:

William Bilcheck, Jr.
LAW OFFICES OF WILLIAM BILCHECK, JR.
12 Brookside Road
P.O. Box 281
Madison, Connecticut 06443
Email: madctatty@aol.com

Andrew T. Miltenberg
Stuart Bernstein
Diana R. Warshow
Adrienne Levy
Kara L. Gorycki
NESNOFF & MILTENBERG, LLP
363 Seventh Avenue, Fifth Floor
New York, New York 10001
Email: AMiltenberg@nmilplaw.com
Email: SBernstein@nmllplaw.com
Email: DWarshow@nmllplaw.com
Email: ALevy@nmllplaw.com

                                                        /s/ James M. Sconzo
                                                       James M. Sconzo




                                                   2
